DETAILED ACTION
	The following is a response to the amendment filed 12/9/2020 which has been entered.
Response to Amendment
	Claims 1-8 are pending in the application. Claim 8 is new.
	-The claim interpretation under 112(f) has been withdrawn due to applicant amending the claim limitation accordingly.
	Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. As to applicant’s argument pertaining to the Nagi in view of JP art lacking the magnets 28 and 31 in JP being provided between the internal gear and carrier as recited has been considered. However, the machine translation of JP describes (i.e., see page 4, lines 157-160 and page 8, lines 303-312) that 26 and 29 are magnet members as well that are located between the internal gear 8 and the carrier (examiner considers part of 26 supporting opposite side of shaft 10 to be carrier along with 11). Coils 28 and 31 do generate a thrust force that goes in an axial direction between the internal gear 8 and carrier 26 via magnet members 26b and 29b; therefore; magnets 26 and 29 are provided between the internal gear and carrier and can be considered part of the resisting element generating force due to 28 and 31 passing force through 26 and 29.
As to applicant’s argument pertaining to the Nagi art having a plate material made of nonmagnetic material to consider eddy current loss and not hysteresis loss has been considered. However, the office action filed 10/7/20 addresses modifying Nagai carrier material to hysteresis material in view of the hysteresis material described for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the hysteresis torque" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagi et al 7220205 (Figure 2) and Nagi 7298108 (Figures 18 and 25) in view of JP201844466. As to claim 1, Nagi ‘205 discloses a speed reduction ratio automatic switching device capable of automatically switching a rotational driving force inputted to an input shaft (26) at a predetermined speed reduction ratio to output the switched rotational driving force from an output shaft (28), the speed reduction ratio automatic switching device comprising: a planetary gear mechanism including a sun gear (16) provided for the input shaft, a planetary gear (18) in mesh with an outer circumferential side of the sun gear, an internal gear (20) in mesh with an outer circumferential side of the planetary gear, and a carrier (22) being coupled to the output shaft, configured to support the planetary gear in a rotatable manner, and rotate together with the planetary gear along with revolution of the planetary gear; a resisting element (27, column 5, lines 1-9) configured to generate a thrust force in an axial direction between the internal gear and the carrier; and a brake (30, 31,32, 33) configured to restrict rotation of the internal gear when the internal gear moves in the axial direction by the thrust force, as a result of a change of output load applied to the output shaft, wherein each of the sun gear, the planetary gear, and the internal gear comprises a helical gear (abstract).  But, Nagi doesn’t disclose the resisting element comprising a magnet provided between the internal gear and the carrier and the carrier made of a hysteresis material.
doesn’t disclose a resisting element comprising a magnet between the internal gear and the carrier and the carrier made of a hysteresis material.
JP discloses a speed reduction ratio automatic switching device having a planetary gear mechanism including a sun gear (7) provided for an input shaft (2a), a planetary gear (9) in mesh with an outer circumferential side of the sun gear, an internal gear (8) in mesh with an outer circumferential side of the planetary gear, and a 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the resisting element in Nagi with a magnet formed with a carrier having a hysteresis material in view of JP to eliminate touching between the internal gear and carrier during operation to reduce wear, noise and slip damage which further reduces operating cost of device.

As to claim 2, wherein the magnet is attached to an inner circumferential surface facing the carrier, and clearance is present between the magnet and the carrier (Figure
2 in Nagi ‘205 discloses the viscous arrangement attached to an inner circumferential surface 23 facing the carrier and a clearance 27 is present between the magnet and carrier and JP shows that it is well known in the art to provide a magnet arrangement between the internal gear and carrier, i.e., Figure 8).

As to claim 3, wherein the magnet comprises a multipole permanent magnet having different poles along a circumferential direction of the internal gear (Nagi ‘108 shows that it is well known in the art to use multipole in the form of N and S poles in Figure 25).

As to claim 4, wherein the magnet is provided adjacent to the internal gear in mesh with the planetary gear in an axial direction of the internal gear (Nagi ‘205 discloses the viscous arrangement provided adjacent to the internal gear in mesh with the planetary gear in an axial direction of the internal gear as shown in Figure 2 within 27 and JP shows that it is well known in the art to provide a magnet arrangement between the internal gear and carrier, i.e., Figure 8).

As to claim 5, wherein the carrier is made of a semi-rigid magnetic material (carrier 26 is made of iron as described in JP machine translation on page 4, lines 36-42).

As to claim 6, wherein the braking element comprises: a lock provided in a housing configured to store the planetary gear mechanism (32, 33 in Nagi ‘205 and as
shown in Figures 18 and 25 in Nagi ‘108); and an internal gear clutch provided at an end of the internal gear in an axial direction (30, 31 in Nagi ‘205 and as shown in Figures 18 and 25 in Nagi ‘108), and wherein the internal gear clutch is engaged with the lock to restrict, and lock rotation of the internal gear.

Allowable Subject Matter
Claims 7 and 8 are objected to (via prior art purposes only) as being dependent upon a rejected base claim, but would be allowable if rewritten in 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 22, 2021